Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakajima (US 2007/0146851).
Regarding independent claim 1, Nakajima discloses A micro-electromechanical system (MEMS) package (para. 63 – reflector device, micromirror) comprising (i.e., open language for the claim, MPEP 2111.03): 
a manipulable mirror having a first reflective surface positioned opposite and spaced apart from a second reflective surface (Fig. 3: 460 – pair of oscillating mirrors; note space between in Fig. 3); 
a transparent window (459 – transmitting window) positioned adjacent to and aligned with the first reflective surface (Fig. 3 – note that light passes through the window to and from the mirror, thus adjacent and aligned thereto); 
a laser source (109, 110 – light source units) positioned to direct a sensing beam onto the second reflective surface (Figs. 1, 3 – note beam origin and mirror positioning); and 
a position sensitive device arranged to receive a reflected sensing beam reflected from the second reflective surface (140 – synchronization sensor 140).

Regarding independent claim 11, Nakajima discloses An electro-mechanical component (Figs. 1-3; para. 63 – micromirror) comprising (i.e., open language for the claim, MPEP 2111.03):  
a MEMS device (para. 63 – reflector device, micromirror) including a manipulable mirror having a first reflective surface positioned opposite and spaced apart from a second reflective surface (Fig. 3: 460 – pair of oscillating mirrors; note space between in Fig. 3);
a transparent window positioned adjacent a top surface [i.e., above the bottom [supporting member 445), therefore there are at least 5 top surfaces of the Nakajima Fig. 2 package plus cover 467]  of the MEMS device (459 – transmitting window); 
a package base (445 – supporting member) positioned adjacent a bottom surface of the MEMS device (e.g., 452 – edge connector); 
a laser source coupled to the package base (Fig. 1 – note the system of package (incl. mirrors 460) and laser sources (107-110) are all connected in the system in order to function properly); and 
a position sensitive device coupled to the package base (140 – synchronization sensor 140, also part of the system of Fig. 1).

Regarding independent claim 17, Nakajima discloses A method of using an electromechanical component (Figs. 1-3; 900A – optical scanning device) comprising (i.e., open language for the claim, MPEP 2111.03):  
receiving a first light beam (Fig. 1: beams 201-202 from sources 107-108) through a window (Fig. 3: 459 – windows) of the component (Fig. 1: 900A – optical scanning device); 
steering a reflection of the first light beam through the window by reflecting the first light beam off a first surface of a mirror positioned within the 
generating a second light beam (Fig. 1: beams 203-204 from sources 109-110)  using a laser source positioned within the component (Fig. 1: 900A – optical scanning device);
steering a reflection of the second light beam using a second surface of the mirror (Fig. 3: second of pair of mirrors 460), wherein the second surface of the mirror is opposite and adjacent the first surface of the mirror (Fig. 3: pair of mirrors 460; note distance depicted between); and 
receiving the reflection of the second light beam with a position sensitive device positioned within the component (Fig. 1: 140 – synchronization sensor 140, also part of the system of Fig. 1).

Regarding claim 2, the reference further discloses The MEMS package of claim 1 wherein the manipulable mirror is a portion of a MEMS device that is configured to steer the mirror about two orthogonal axes (para. 62 – main scanning direction; para. 63 – sub scanning direction).
Regarding claim 3, the reference further discloses 3. The MEMS package of claim 2 further comprising a substrate configured to mechanically and electrically (449 – circuit board) couple to the MEMS device (445 – supporting member); and a package base (467 - cover) attached to a bottom surface of the substrate (445 – supporting member); wherein the transparent window is attached to a top surface of the substrate (i.e., above the bottom [supporting member 445), therefore there are at least 5 top surfaces of the Nakajima Fig. 2 package plus cover 467).
Regarding claim 5, the reference further discloses The MEMS package of claim 3 wherein the laser source and the position sensitive device are attached to the package base (Fig. 1: 900A – optical scanning device; this must be true for it to work as described).
Regarding claim 6, the reference further discloses The MEMS package of claim 3 wherein the package base is electrically coupled (e.g., via circuit board 449) to the laser source and to the position sensitive device (Fig. 1: 900A – optical scanning device; this must be true for it to work as described).

Regarding claim 8, the reference further discloses The MEMS package of claim 7 wherein the package base comprises silicon (para. 90 – silicon resin to block heat flow) and the position sensitive device is integrally formed within the package base (Fig. 1: 900A – all the elements of optical scanning device are connected; this must be true for it to work as described. 	Concerning use of the term “integral,” it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements listed above meet the broad limitations of “integral” since they are fastened together or connected. The claim does not require that these elements be a single unitary piece).
Regarding claim 9, the reference further discloses The MEMS package of claim 7 wherein the package base comprises silicon and the laser source is integrally formed within the package base (Fig. 1: 900A – all the elements of optical scanning device are connected; this must be true for it to work as described. 	Concerning use of the term “integral,” it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements listed above meet the broad limitations of “integral” since they are fastened together or connected. The claim does not require that these elements be a single unitary piece).
Regarding claim 10, the reference further discloses The MEMS package of claim 1 further comprising a power control circuit configured to: receive an input signal from the position sensitive device, wherein the input signal is related to a power output level of the laser source; and transmit an output signal to the laser source, wherein the output signal controls the power output level of the laser source (para. 80 – circuit board, control IC, driving circuit, power connector, input/output control signals).
Regarding claim 12, the reference further discloses The component of claim 11 wherein the laser source is positioned to direct a sensing beam onto the second reflective surface (Fig. 1: 140 – synchronization sensor 140, receiving from source 110).
Regarding claim 13, the reference further discloses The component of claim 11 wherein the position sensitive device is positioned to receive a reflected sensing beam reflected from the second reflective surface (Fig. 1: 140 – synchronization sensor 140, from second of mirrors 460)
Regarding claim 14, the reference further discloses The component of claim 11 further comprising a substrate that receives the MEMS device and is sealed to both the transparent window and to the package base (para. 82 – sealing).
Regarding claim 15, the reference further discloses The component of claim 11 further comprising a package base that is attached to the MEMS device with a first seal and wherein the transparent window is attached to the MEMS device with a second seal (Abstr, para. 33 – seals hold window members; note plural windows, and both must be sealed for the mirror portion to be sealed, see Fig. 3).
Regarding claim 16, the reference further discloses The component of claim 15 wherein the package base comprises a semiconductor material and the position sensitive device is integrated within the package base (Fig. 1: 140 – synchronization sensor 140, is part of whole package of 900A- scanning device).
Regarding claim 18, the reference further discloses The method of claim 17 further comprising regulating a power of the second light beam using a power control circuit that receives an input signal from the position sensitive device (para. 80 – circuit board, control IC, driving circuit, power connector, input/output control signals).
Regarding claim 19, the reference further discloses 19. The method of claim wherein the first light beam is generated by a LiDAR beam generator (The recitation "by a LIDAR beam generator" of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2114. Note that most LIDAR beam generators are the same as the reference: a laser/light source, para. 109. No evidence distinguishing functionality is found in the record.).
Regarding claim 20, the reference further discloses 20. The method of claim 17 wherein the position sensitive device is integrated into a silicon-based package base that forms a portion of the component (para. 90 – silicon resin to block heat flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Ghahremani (US 2019/0293923).
Regarding claim 4, the reference does not further explicitly disclose the transparent window is hermetically sealed to the substrate and the package base is hermetically sealed to the substrate.
Nakajima and Ghahremani are related as MEMS packages. Ghahremani teaches the transparent window (Fig. 2: 203 – glass substrate) is hermetically sealed to the substrate and the package base is hermetically sealed to the substrate (para. 45 – full hermetic seal). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add hermetic sealing to the Nakajima MEMS package as in GHAHREMANI so as to have “particle protection, avoidance of condensation forming inside the cavity (e.g., on the MEMS mirror or on the inside of the cover), and/or avoidance of freezing of humidity” (para. 45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200333547, US-20200278532, US-20200225084. Parent application 16/290670 (US 2020/0278532) and the present application have mutually exclusive elements; 16/290670 has a second transparent window, the present application has a position sensitive element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872